Maletz, Judge:
These protests have been submitted for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked DL (Import Spec’s Initials) by Import Specialist D. Lefkovitz (Import Spec’s Name) on the invoices covered by the protests enumerated above, and assessed with duty at 35 per centum ad valorem under the provisions of paragraph 1513, Tariff Act of 1930, as modified, consist of miniature vehicles, similar in all material respects to the merchandise the subject of Fred Bronner Corp. v. United States, C.D. 2832, wherein the merchandise was held to be properly dutiable at 19 per centum ad valorem under the provisions of paragraph 397, Tariff Act of 1930, as modified by T.D. 54108.
That the record in C.D. 2832 be incorporated and made a part of the record in the protests enumerated above, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 19 per centum ad valorem under paragraph 397 of the Tariff Act of 1930, as modified, as claimed by plaintiff.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.